DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to applicant’s claim amendments submitted on March 3, 2022 for application S/N 14/859,393. After further thorough search, argument consideration and examination of the present application and in light of the prior art made of record, claim 1-3, 6-10, 13-17 and 21-23 are allowed and claim 4- 5, 11-12 and 18-20 are cancelled. 

Allowable Subject Matter

Claims 1-3, 6-10, 13-17 and 21-23 submitted on March 3 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Walter teaches transcribing audio/video data into text data, identifying keywords by analysis and identifying keywords in internet search history. Raja teaches determining repeating noun for a specific duration/timeframe. Jignashu teaches  “generating, by one or more computer processors, one or more priority scores for the generated search terms corresponding to the identified Internet search history and the identified reoccurring keywords, wherein each of the one or more priority scores corresponds to an average amount of time before a user begins to interact with the corresponding generated search term.” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 8 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 8.
Walter teaches transcribing audio/video data into text data, identifying keywords by analysis and identifying keywords in internet search history. Raja teaches determining repeating noun for a specific duration/timeframe. Jignashu teaches measuring terms by their frequency of occurrence. Dhawan teaches scoring or assigning weights to individual search terms based on the amount of interaction time. Prior art Kunjithapatham suggesting search terms to users but the prior arts of record do not specifically suggest “program instructions to generate one or more priority scores for the generated search terms corresponding to the identified Internet search history and the identified reoccurring keywords, wherein each of the one or more priority scores corresponds to an average amount of time before a user begins to interact with the corresponding generated search term” with all the other limitations recited in the independent claims 8.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 8 is allowed.  

Claim 15 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 15.
Walter teaches transcribing audio/video data into text data, identifying keywords by analysis and identifying keywords in internet search history. Raja teaches determining repeating noun for a specific duration/timeframe. Jignashu teaches measuring terms by their frequency of occurrence. Dhawan teaches scoring or assigning weights to individual search terms based on the amount of interaction time. Prior art Kunjithapatham suggesting search terms to users but the prior arts of record do not specifically suggest “program instructions to generate one or more priority scores for the generated search terms corresponding to the identified Internet search history and the identified reoccurring keywords, wherein each of the one or more priority scores corresponds to an average amount of time before a user begins to interact with the corresponding generated search term” with all the other limitations recited in the independent claims 15.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 15 is allowed.  

The dependent claim 2-3, 6-7, 9-10, 13-14, 16-17 and 21-23 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164 

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164